           Case 3:19-cv-00054-MMD-CLB Document 23
                                               24 Filed 12/11/20 Page 1 of 4


 1   AARON D. FORD
      Attorney General
 2   JEFFERY A. COGAN, Bar No. 4569
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1261
     E-mail: jcogan@ag.nv.gov
 6
     Attorneys for Defendants
 7   Dr. Romeo Aranas and Dr. Michael Minev
 8                              UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10   TYRONE T.H. NALL,
                                                        Case No. 3:19-cv-00054-MMD-CLB
11                         Plaintiff,
                                                           DEFENDANTS’ MOTION FOR
12   vs.                                                  EXTENSION OF TIME TO SERVE
                                                           DISCOVERY RESPONSES TO
13   KIM ADAMSON, et al.,                                INTERROGATORIES SECOND SET
                                                         AND REQUEST FOR PRODUCTION
14                         Defendants.                          OF DOCUMENTS
                                                                   (SET ONE)
15                                                             (FIRST REQUEST)
16            Defendants Romeo Aranas and Michael Minev, by and through counsel, Aaron D.

17   Ford, Attorney General of the State of Nevada, and Jeffrey A. Cogan, Deputy Attorney

18   General, submits this Motion for Extension of Time to Serve Discovery Responses to

19   Interrogatories to Romeo Aranas, (Second Set) and Request for Production of Documents

20   to Michael Minev, First Request (Set One).

21                                      POINTS AND AUTHORITIES

22   I.       INTRODUCTION

23            This is a pro se prisoner civil rights action brought by inmate Plaintiff Tyrone T.H.

24   Nall (Plaintiff) concerning events that allegedly took place at the Lovelock Correctional

25   Center (LCC), asserting claims arising under 42 U.S.C. § 1983. Plaintiff alleged that he

26   he suffers from neuropathy and fibromyalgia and was being successfully treated for the

27   associated pain with doses of 300 mg. of Neurontin. (ECF No. 9 at 6). While at Lovelock

28   Correction Center (LCC) his dosages of Neurontin was increased. (Id. at 6-7). He alled



                                                    1
           Case 3:19-cv-00054-MMD-CLB Document 23
                                               24 Filed 12/11/20 Page 2 of 4


 1   that in December, 2016, Nevada Department of Corrections (NDOC) Medical Director

 2   Romeo Aranas dropped Neurontin from being used to treat neuropathy and fibromyalgia.

 3   Alternative drugs were prescribed which did not work. (Id. at 7). On July 2, 2018, the

 4   current NDOC Medical Director stated that Plaintiff’s denial of prescriptions was a

 5   “decision made outside our facility.” (Id. at 12, 43). Plaintiff alleged that Defendants

 6   were deliberately indifferent to his medical needs in violation of his Eighth Amendment

 7   rights. (Id. at 5, 13-14).

 8            On November 9, 2020, Plaintiff propounded seven Requests for Production of

 9   Documents (First Request) to Michael Minev and three Interrogatories (Second Request)

10   to Romeo Aranas. The Request for Production of Documents seeks Plaintiff’s medical

11   records from 2004 to the present.      Defendants are seeking the documents required to

12   respond to the Interrogatories and the Requests for Productions but still have not

13   procured the complete file. Defendants also will object to some of the discovery.

14            The Court’s Scheduling Order states that discovery shall be completed by

15   December 10, 2020. (ECF No. 20 at 2, lines 8-9).

16   II.      LEGAL STANDCARD

17            “For good cause, the court may extend the time prescribed by these rules or by its

18   order to perform any act, or may permit an act to be done after that time expires.” Fed. R.

19   Civ. P. 26(b). “The proper procedure, when additional time for any purpose is needed, is

20   to present to the Court a timely request for an extension before the time fixed has expired

21   (i.e., a request presented before the time fixed for the purpose in question has expired).

22   Michaud v. Baker, 3:17-cv-00718-MMD-CBC, 2019 WL 1292679, *1 (D. Nev. March 20,

23   2019) citing Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The

24   Canup Court explained that the “practicalities of life” (such as an attorney’s “conflicting

25   professional engagements” or personal commitments such as vacations, family activities,

26   ilnnesses, or death) often necessitate an enlargement of time to comply with a court

27   deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if

28   timely made.” Id. citing Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The good



                                                  2
        Case 3:19-cv-00054-MMD-CLB Document 23
                                            24 Filed 12/11/20 Page 3 of 4


 1   cause standard considers a party’s diligence in seeking the continuance or extension. See

 2   In re Western States Wholesale Natural Gas Antitrust Litigation, 715 F.3d 716, 737 (9th

 3   Cir. 2013) citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

 4   III.   ARGUMENT

 5          Defendants’ request is timely as discovery was served on November 9, 2020 and is

 6   not due until December 14, 2020. Since receiving the discovery, Defendants’ counsel has

 7   been preparing proposed responses for client review and had delays in completing the

 8   answers. Due to the recent increase of COVID-19 cases within the NDOC institutions, most

 9   of the support staff have been sent home for safety concerns. This has made obtaining

10   necessary documents difficult across the board. Additionally, the Office of the Attorney

11   General (OAG), in accordance with Governor Sisolak’s Stay at Home 2.0 order, has

12   required all employees, including support staff to return to a completely remote

13   workplace. This has created some new challenges with regards to deadlines and getting

14   discovery out. However, the Office is working diligently to make certain that we can get

15   all deadlines met and discovery out in a timely fashion.

16          Because discovery must be completed by December 10, 2020 pursuant to the

17   Court’s Scheduling Order (ECF No. 20), there is little prejudice to Plaintiff by the

18   extension as he may not propound additional discovery. Plaintiff’s case will not be

19   hindered despite that motions for summary judgment are due by January 11, 2021. The

20   additional time will allow for more thorough response to Plaintiff’s discovery requests.

21   Defendants’ request an extension of fourteen (14) days to December 22, 2020 to allow

22   Defendants to adequately research, obtain the needed documents and respond to

23   Plaintiff’s extensive discovery requests.

24          DATED this 11th of December, 2020.

25                                           AARON D. FORD
        IT IS SO ORDERED.                    Attorney General
26
        Dated: December 11, 2020             By:       /s/ Jeffrey A. Cogan
27                                                     JEFFREY A. COGAN, Bar No. 4569
                                                       Deputy Attorney General
28                                                     Attorneys for Defendants
        ______________________________________
        UNITED STATES MAGISTRATE JUDGE

                                                   3
       Case 3:19-cv-00054-MMD-CLB Document 23
                                           24 Filed 12/11/20 Page 4 of 4


 1                              CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 11th day of December, 2020, I caused to be served, a true and

 4   correct copy of the foregoing, DEFENDANTS’ MOTION FOR EXTENSION OF TIME

 5   TO SERVE DISCOVERY RESPONSES TO INTERROGATORIES SECOND SET

 6   AND REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE) (FIRST

 7   REQUEST), by U.S. District Court CM/ECF Electronic Filing on:

 8
     Tyrone Nall #55462
 9   Care of LCC Law Librarian
     Lovelock Correctional Center
10   1200 Prison Road
     Lovelock, NV 89419
11   lcclawlibrary@doc.nv.gov
12

13
                                                   An employee of the
14                                                 Office of the Attorney General
15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                               4
